DETAILED ACTION
	Claims 1-20 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to dressing comprising: a manifold; a bioresorbable component; and a degradation-modulating component covering two or more surfaces of the bioresorbable component and configured to modulate degradation of the bioresorbable component.
Group II, claim(s) 16-20, drawn to negative pressure system for providing negative pressure therapy to a tissue site, the system comprising: a manifold; a bioresorbable component; a degradation-modulating component covering two or more surfaces of the bioresorbable component and configured to modulate degradation of the bioresorbable component; a cover configured to be placed over the manifold, the bioresorbable component, and the degradation-modulating component; and a negative-pressure source configured to be fluidly coupled to the manifold.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species for degradation modulation component:
a)	one of those listed in claim 6,
b)	polymer made of vinyl pyrrolidone, claim 7,
c)	copolymer of polyvinylpyrrolidone and vinyl acetate, claim 8 or
d)	crosslinked polymers, claim 9.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species for the dressing:
a)	the dressing comprises a first bioresorbable layer, a first degradation-modulating layer, and a second degradation-modulating layer, wherein the first bioresorbable layer is disposed between the first degradation-modulating layer and the second degradation-modulating layer, and wherein the second degradation-modulating layer is disposed between the first bioresorbable layer and the manifold, claim 11,
b)	dressing further includes a second bioresorbable layer and a third degradation-modulating layer, wherein the second bioresorbable layer is disposed between the second degradation-modulating layer and the third degradation-modulating layer, and wherein the third degradation-modulating layer is disposed between the second bioresorbable layer and the manifold, claim 12,
c)	dressing wherein the degradation- modulating component is disposed within the bioresorbable component, claim 13.
d)	dressing wherein the degradation-modulating component encapsulates the bioresorbable component, claim 14, or
e)	dressing wherein the bioresorbable component includes a plurality of bioresorbable fibers and the degradation-modulating component includes a degradation-modulating coating that covers the plurality of bioresorbable fibers, claim 15.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions of Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a manifold; a bioresorbable component; and a degradation-modulating component, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nielsen et al. (US 2010/0086578).  Nielsen teaches multilayered wound plug comprising multiple absorbable foam layers that suggest the three layers claimed by claim 1. The reference however does not teach a cover for the dressing and a negative pressure source as required by claim 16. As such the unity of invention is broken.   

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./